Citation Nr: 1313621	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  11-16 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right hip fracture with degenerative arthritic changes and incidental finding of vascular calcification.       

2.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the symphysis pubis of the pelvis, status post fracture joints. 

3.  Entitlement to a total disability rating based on individual unemployabilty (TDIU) due to service-connected disabilities.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and friend P.P.

ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The Veteran had active service from August 1961 to August 1965.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Boston, Massachusetts.                  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2012.  A copy of the transcript of that hearing is of record.  

In the April 2012 Travel Board hearing, the Veteran stated that his service-connected right hip disability interfered with his ability to obtain and maintain employment.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has previously filed claims for a TDIU rating, which the RO denied in December 2009 and June 2011 rating decisions.  Nevertheless, in light of the Veteran's contentions, and given the Court's decision in Rice, the VA must adjudicate the TDIU issue as part of the claim for an increased rating for the service-connected right hip disability.  Id.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  Thus, the Board will assume jurisdiction over the TDIU claim.

The issues of entitlement to service connection for spinal stenosis, to include as secondary to service-connected right hip and pelvis disabilities; entitlement to service connection for a urinary disability, to include as secondary to service-connected right hip and pelvis disabilities; entitlement to service connection for bilateral hearing loss; and entitlement to service connection for tinnitus, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an initial rating in excess of 10 percent for a right hip fracture with degenerative arthritic changes and incidental finding of vascular calcification and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On April 25, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of entitlement to an initial rating in excess of 10 percent for a right hip fracture with degenerative arthritic changes and incidental finding of vascular calcification was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to an initial rating in excess of 10 percent for a right hip fracture with degenerative arthritic changes and incidental finding of vascular calcification by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran filed a timely appeal with respect to the issue of entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the symphysis pubis of the pelvis, status post fracture joints.  However, in an April 2012 statement that was submitted at the time of the Travel Board hearing and in his hearing testimony, he withdrew his appeal for the aforementioned issue.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The claim for an initial rating in excess of 10 percent for degenerative arthritis of the symphysis pubis of the pelvis, status post fracture joints, is dismissed.


REMAND

The Veteran was last afforded a VA examination which addressed his service-connected right hip disability in September 2008, over four years ago.  In the April 2012 Travel Board hearing, he testified that his right hip symptomatology had worsened since the September 2008 VA examination.  He stated that he had constant pain in the right hip, with painful range of motion.  In addition, he also had limited range of motion due to the right hip and daily flare-ups.  The Veteran stated that because his right hip disability interfered with his ability to maintain employment, he had to retire.  He indicated that he had worked for himself as a Title 5 inspector which involved inspecting septic systems and digging holes.  The Veteran noted that he could no longer dig holes due to his right hip disability.      

In light of the above and in consideration of the Veteran's contentions, including the worsening of his right hip symptomatology, the Board finds that a new, more contemporaneous examination is needed prior to a final adjudication of the Veteran's current claim.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

As stated in the Introduction of this decision, due to the Veteran's contention that his service-connected right hip disability interfered with his ability to obtain and maintain employment, the issue of entitlement to TDIU rating has been raised and the Board must adjudicate this issue as part of the increased rating claim.  A TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2012).  Therefore, the Board remands the TDIU issue to the RO for development and adjudication.  Specifically, the Board finds that the Veteran should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.

In the April 2012 Travel Board hearing, the Veteran stated that he was receiving treatment for his service-connected right hip disability from Kurtis Dafford, M.D. in Weymouth, Massachusetts.  The RO has not yet had the opportunity to obtain such records.  Thus, inasmuch as the VA is on notice of the existence of additional records, these records should be obtained prior to any further appellate review of this case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's complete treatment records from Kurtis Dafford, M.D. in Weymouth, Massachusetts.

2.  After any additional evidence has been obtained and added to the record, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination to determine the current severity of his service-connected right hip disability and to also determine the impact of his service-connected disabilities on his employability.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.

The examination should include range-of-motion studies of the right hip.  With regard to range-of-motion testing, the examiner should report at what point (in degrees) that pain is elicited as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability or incoordination.  All functional losses should be equated to additional loss of motion (in degrees) beyond what is shown clinically.

The examiner should also specifically state if there is ankylosis of the right hip and the degree of fixation if applicable; limitation of extension and flexion of the hip joint; limitation of abduction and adduction (including whether the Veteran is able to cross his legs or toe-out more than 15 degrees); flail joint; or impairment or malunion of the femur.

In regard to the Veteran's TDIU claim, the examiner should obtain a complete occupational history from the Veteran, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected disabilities (which consist of right hip fracture with degenerative arthritic changes and incidental finding of vascular calcification; degenerative arthritis of the symphysis pubis of the pelvis, status post fracture joints; frontal scalp laceration scar; and tension headaches) preclude him from securing or following substantially gainful employment.  

A complete rationale for all opinions must be provided.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, review and re-adjudicate the issues on appeal.  If any claim remains denied or not granted to the Veteran's satisfaction, provide the Veteran and his representative a supplemental statement of the case (SSOC) and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


